UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2273


KENNETH EUGENE CARTER,

                    Plaintiff - Appellant,

             v.

NANCY A. BERRYHILL, Acting Commissioner of Social Security,

                    Defendant - Appellee.



Appeal from the United States District Court for the Southern District of West Virginia,
at Charleston. Thomas E. Johnston, Chief District Judge. (2:15-cv-11485)


Submitted: February 15, 2018                                 Decided: February 16, 2018


Before WILKINSON, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenneth Eugene Carter, Appellant Pro Se. Stephen Michael Horn, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Charleston, West
Virginia; Nicole Appalucci Schmid, Assistant Regional Counsel, Nora R. Koch, SOCIAL
SECURITY ADMINISTRATION, Philadelphia, Pennsylvania, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kenneth Eugene Carter appeals the district court’s order adopting the magistrate

judge’s recommendation and dismissing without prejudice his complaint for lack of

jurisdiction because Carter failed to exhaust the administrative remedies for his claim

under the Social Security Act. * See 42 U.S.C.A. § 405(g), (h) (Supp. 2017); 20 C.F.R.

§ 416.1400(a) (2017). On appeal, we confine our review to the issues raised in the

Appellant’s brief. See 4th Cir. R. 34(b). Because Carter’s informal brief does not

challenge the district court’s conclusion that he failed to exhaust his administrative

remedies before filing his complaint, Carter has forfeited appellate review of the district

court’s dispositive ruling. See Williams v. Giant Food Inc., 370 F.3d 423, 430 n.4 (4th

Cir. 2004). Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                               AFFIRMED




       *
         The district court’s order is final and appealable because the defect identified by
the district court must be cured by something more than an amendment to the allegations
in the complaint. Goode v. Cent. Va. Legal Aid Soc’y, 807 F.3d 619, 623-24 (4th Cir.
2015).


                                             2